May 10, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             IN THE INTEREST OF A.A.S.

NO. 14-11-00489-CV
                                 ____________________



       This cause, an appeal from the judgment signed February 7, 2011 denying Roger
Salazar’s petition for a bill of review, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant Roger Salazar to pay all costs incurred in this appeal. We
further order this decision certified below for observance.